Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The finality of the rejection of the last Office action is withdrawn in view of the current final action set forth below. The period for reply will restart with the mailing of this action. 

Double Patenting
The terminal disclaimer filed 10/19/22 is approved and obviates any nonstatutory double patenting rejection with respect to U.S. Patent No. 9580004. 

Specification
The amendment filed 10/17/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: each clamp “un-releasably” attached to one of the terminal ends of claims 1 and 10; and the bar and at least one of the clamps pivotable with respect to the side rail of claims 18 and 19. There is no support for either of these limitations in the specification as originally filed. 
Specifically, for claims 1 and 10, paragraph [0098] states only that the clamp (78) is “integrally connected” to a leg (72) but does not make clear whether this integral connection in one of releasable or un-releasable. 
With regard to claims 18-19, the bar is seen in FIG.45 to be set at an angle with respect to the side rails but the specification does not apparently specify the bar and at least one clamp “pivotable” with respect to the rail. 
Applicant is required to cancel the new matter in the reply to this Office Action.

The disclosure is objected to because of the following informalities: 
at [0082], line 3, “the be divider” should be “the bed divider”;
at [0095], line 7, a first elbow “78” should be “74”;
at [0095], line 8, “elbow 78” should be “elbow 74”. 
Appropriate correction is required.

Claim Objections
Claims 18-19 are objected to because of the following informalities: on line 1 of each of the claims, “the the clamps” should be “the clamps”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
New claims 18-19 recite that the bar and at least one of the clamps are pivotable with respect to the connected side rail which is unclear. The bed divider of FIG.45 is shown set an angle with respect to the side rail but it is unclear how both the bar and at least one clamp are pivotable relative thereto. No hinging device is provided in the current embodiments of the disclosure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The text of those sections of Title 35, US Code not included in this action can be found in a prior Office action. 

Claims 1, 5-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Boudah in view of Iverson et al. (2005/0095062). 
For claim 1, Boudah (5143415) discloses a utility rack system for use with a vehicle, the system comprising: 
first and second side rails (1,1), each side rail secured to an edge of the vehicle (FIG.1); and 

    PNG
    media_image1.png
    353
    528
    media_image1.png
    Greyscale

a component (11,17,18,17,11) of the system having opposed terminal ends and including a pair of clamps (FIG.3 including base (2) with nut (3) clamped to rail via bolt (4)), 
each clamp releasably attached to one of the terminal ends (see where 11 is attached to base (2) of clamp) and each clamp.

    PNG
    media_image2.png
    395
    486
    media_image2.png
    Greyscale

Boudah lacks the specific connection recited, namely that of a pickup truck having a rail as a bar (side rail) and a corresponding clamp (attached to the bar), the clamp including first and second jaws and a clamp locking mechanism as recited. 
These features are provided by Iverson et al. which includes sidewall bar/rail (14, FIG.1) which extends along a pickup truck bed sidewall as a rail ([0008]) and a clamp (FIG.2) including a first jaw having a first inner clamping surface, a second jaw movable with respect to the first jaw and having a second inner clamping surface, a clamp locking mechanism (20) for releasably securing the first jaw and the jaw together around the bar element, and an attachment region (26). 
The attachment region (26) of Iverson et al. includes a gap in the wall (54) of the ring (48) to provide a “post” to which materials can be fastened. 

    PNG
    media_image3.png
    331
    558
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided the rails of Boudah to be bars as taught by Iverson et al. and to have provided the base and clamp of Boudah with the clamp of Iverson et al. as an obvious alternative connection for the component of Boudah to the pickup bed. 
Regarding the “un-releasable” (permanent) attachment of the component and clamp, modifying Boudah in a manner to allow for an integral and unreleasble attachment of the clamp and component would have involved only routine skill in the art and it would have been obvious to do so in order to allow for a rigid securement of the components and a strong and durable structure. 
The courts have held "that the use of a one piece construction instead of the structure disclosed in” a prior art reference “would be merely a matter of obvious engineering choice” and so too in this instance it would have been obvious to one of ordinary skill in the art to have provided the component and clamp integral with one another aa an obvious matter of engineering choice based on ease of manufacturing, materials criteria, and time. In re Larson, 340 F.2d 96%, Gas, 144 USPO 347, 349 (OCPA 1945).
For claim 5, the first jaw is stationary as the second jaw is movable.  
For claim 6, Boudah, as modified, disclose the component of the rail system being a hoop including a pair of legs, each leg connected to one of the pair of clamps (FIG.1).  
For claim 8, the vehicle of Boudah, as modified, is a pickup truck with a truck bed, and the first and second side rails are connected to opposite sidewalls of the truck bed.  

Claims 9, 10, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boudah, as modified above with respect to claim 8 above, further in view of Shuen (6247881). 
Boudah, as modified, is silent on the connection of the bar/rail (14) to the sidewall of the pickup truck and specifically lacks the system including a plurality of stanchions at each end of the rails as recited. 
Shuen teaches a plurality of stanchions (Figs.4-5), each stanchion including 
a base platform (1,11) securable to the vehicle, 
a pair of standposts (not numbered, Fig.4) each projecting away form the base platform, 
a bar element (13) supported by the pair of standposts, the bar element substantially elongate having a first end and a second end, and 
a stanchion opening (not numbered) defined as the space between the base platform, the elevated bar element, and the pair of standposts; and
first and second side rails (2,2), each side rail secured to an edge of the vehicle.

    PNG
    media_image4.png
    444
    606
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided each end of each sidewall rail (bar 14) of Boudah, as modified, to include stanchions as taught by Shuen as an obvious alternative connection to the pickup truck. 
Boudah, as modified, discloses each clamp is dimensioned to be secured around the rails. 

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Boudah, as modified above, further in view of Olivero. 
Boudah, as modified, lack the clamp locking mechanism including a pivotable lever and hook as recited, features taught by Olivero (6412741). 
Olivero discloses a clamp locking mechanism including a pivotable lever (50) connected to a first jaw and pivotable with respect to the first jaw, a loop (54) connected to pivotable lever, and 
a hook (60,62) connected to a second jaw and positioned such that as the first and second jaws are closed the loop may forcibly press against the hook as the lever is pivoted away from the second jaw thereby forcing the first and second jaws together.  

    PNG
    media_image5.png
    386
    611
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to have provided the clamp locking mechanism of each clamp of Boudah, as modified, with a lever and hook as taught by Olivero in order to allow for quick securement and release of the clamp.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Boudah, as modified above, further in view of Settelmayer (5730343). 
Boudah, as modified, lack the clamp including a lock stand bar passing through a lock stand passage provided on the lever, and the lock stand bar dimensioned to receive a key in order to secure the second jaw in a closed position, features taught by Settelmayer. 
Settelmayer teaches (as seen in FIGS.3-4) a lock stand bar (112,114) passing through lock stand passage (not numbered, adjacent to aperture 24 but on lever 90) on the lever dimensioned to receive a key (not shown at keyed core 114). 

    PNG
    media_image6.png
    436
    737
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Boudah, as modified, with a lock stand bar and passage as taught by Settelmayer in order to lock the clamp in place to prevent unwanted removal. 

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Boudah, as modified above, further in view of the well known prior art as evidenced by Summers (2714032). 
Boudah, as modified, lack the loop having a dog-leg shape taught by the latch fasteners of Summers which as seen in FIG.1 below includes a “dog-leg” shaped loop. 


    PNG
    media_image7.png
    194
    593
    media_image7.png
    Greyscale

It would have been to one of ordinary skill in the art before the effective filing date to have provided as an obvious expedient a bent or offset leg loop taught by Summers for the loop of Boudah, as modified, as an alternative design as based on the size and shape of the aperture to be engaged.
Since applicant has not disclosed that having the leg be dog-shaped or offset solves any stated problem (in the original disclosure) or is for any particular purpose, and it appears that the engagement of a straight leg design would perform equally well.
The choice to modify is deemed to have been an obvious design choice based on the size and shape of the aperture to which the device engages and the amount or degree of overlap/coverage. Changing the shape of the leg in this manner would not change the use of the device or produce an unexpected result.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Iverson et al. 
For claim 1, Boyd (4507033) discloses a utility rack system for use with a vehicle, the system comprising: 
first and second side rails (23,25, FIG.1), 
each side rail secured to an edge of the vehicle; and 
a component (37) of the system having opposed terminal ends (each terminal end engaging retainers 31,33, FIG. 2) and including a pair of clamps (27,29), 
each clamp releasably attached to one of the terminal ends (via retainers 31,33).
Boyd lack the specifics of the clamp, which is taught by Iverson et al. as set forth above with respect to claim 1. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to substituted the clamps of Boyd for those of Iverson et al. as an obvious expedient to achieve the predictable result of clamping. 
The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR, 550 US at 82 USPQ2d at 1385 (Supreme Court 2007) (KSR) supports this rationale of a simple substitution. 
Courts have recognized that it would have been obvious to substitute one known element for another that performs the same function, where the results of the substitution would have been predictable. See, e.g., Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 1344 (Fed. Circ. 2008) (concluding that the claims were obvious, noting that “[t]he asserted claims simply substitute a resistive electrical switch for the mechanical pressure switch"). 
Regarding the “un-releasable” (permanent) attachment of the component and clamp, modifying Boyd in a manner to allow for an integral and unreleasble attachment of the clamp and component would have involved only routine skill in the art and it would have been obvious to do so in order to allow for a rigid securement of the components and a strong and durable structure. 
The courts have held "that the use of a one piece construction instead of the structure disclosed in” a prior art reference “would be merely a matter of obvious engineering choice” and so too in this instance it would have been obvious to one of ordinary skill in the art to have provided the component and clamp integral with one another aa an obvious matter of engineering choice based on ease of manufacturing, materials criteria, and time. In re Larson, 340 F.2d 96%, Gas, 144 USPO 347, 349 (OCPA 1945).
For claim 7, the component (37) of the rail system is a bed divider (37) including a bar (the uppermost portion of 37 which portion is retained in retainers 31,33) with the pair of clamps provided at opposing terminal ends of the bar. 

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd, as modified above with respect to claims 1 and 7 above, and further in view of Shuen (6247881). 
Boyd, as modified, is silent on the connection of the rails (23,25) to the sidewall of the pickup truck and specifically lacks the system including a plurality of stanchions at each end of the rails as recited. 
Shuen teaches a plurality of stanchions (Figs.4-5), each stanchion including 
a base platform (1,11) securable to the vehicle, 
a pair of standposts (not numbered, Fig.4) each projecting away form the base platform, 
a bar element (13) supported by the pair of standposts, the bar element substantially elongate having a first end and a second end, and 
a stanchion opening (not numbered) defined as the space between the base platform, the elevated bar element, and the pair of standposts; and
first and second side rails (2,2), each side rail secured to an edge of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided each end of each sidewall rail (23,25) of Boyd, as modified, to include stanchions as taught by Shuen as an obvious alternative connection to the pickup truck. 
Boyd, as modified, discloses each clamp is dimensioned to be secured around the rails. 

Claims 18-19, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Boyd, as modified above with respect to claims 7 and 16. 
For claims 18-19, Boyd, as modified, discloses the bar and at least one of the clamps are pivotable with respect to the connected side rail. Specifically Boyd states that to retain a small load in a corner of the cargo-carrying compartment (bed), the connectors (clamps) are positioned on the side rails so that the component/divider (37) extends “somewhat diagonally” between the sidewalls rather than perpendicular to the side walls (see Col 2, lines 24-30). To maintain this position of the divider the connectors (clamps) can be “pivoted” about the associated side rail and retained in the desired angular position. 
Response to Arguments
Examiner requests applicant disregard the office action mailed 10/24/22 in view of the interview conducted on 10/20/22 and this final office action. 

Examiner thanks applicant for submitting the power of attorney and resubmitting the terminal disclaimer which has been approved. 

Examiner further thanks applicant for the time he took to discuss the application during the telephonic interview of 10/20/22. No agreement was reached. For claims 18-19, examiner has considered the claims as best understood.  

Applicant's arguments filed 10/17/22 have been fully considered but they are not persuasive. Moreover, where new rejections are applied, Applicant’s arguments with respect to claim(s) as amended have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner noted minor informalities in the specification and claims 18-19 objected above. The pivotability of the bar and clamp of claims 18-19 is unclear (112 rejection). 

With regard to the claims as amended, new 103 rejections are presented above. Applicant argues Iverson et al. fail to provide a ‘component’ but the examiner is not persuaded. Iverson et al. distinctly anticipates the clamp including a post onto which tie down material can be fastened. Specifically, Iverson et al. discloses a gap in wall 54 where a post can be provided. Iverson et al. is silent on the directionality (positioning and orientation) of the post but does provide a post none the less. Just as the current invention provides a clamp (78) with post (72) (FIG.13) to which tie down materials can be attached, so too does Iverson et al. teach a clamp (10, having arms 16,18) with post (not shown) to attached and secure materials in the same fashion.

Regarding the "un-releasably attached" limitation, this constitutes new matter which is unsupported by the original disclosure. None the less, examiner asserts that the attachment of the clamp either integrally (permanently) or separably is an obvious modification known to one of ordinary skill in the art. A PHOSITA would look to alternative connections (friction/interference fit, welds, adhesive, or mechanical fasteners) to accomplish and achieve the same predictable result of attaching the components. 

Applicant argues there is no disclosure in Iverson et al. which provides for an unreleasable attachment. Examiner, initially, asserts there is no disclosure in the applicant’s own specification to provide for this unreleasable attachment. Second, as set forth above, examiner asserts providing such an attachment would involve only routine skill in the art. 

Regarding applicant’s argument that there is nothing in the prior art that would make clear how the hoop of Boudah could attach to the clamp of Iverson, examiner directs applicant’s attention to Boudah’s connecting structure including locking knob (6). Boudah anticipated connecting the hoop to a side rail of the vehicle. Boudah discloses a hoop which attaches to base which includes a connection device which attaches to rail. Iverson teaches a post which attaches to a connection device (clamp) which attaches to rail. Combining Boudah and Iverson would require nothing more than substituting the connection device of Boudah for the clamp of Iverson.

With regard to claims 7 and 16, examiner has removed the rejection with Lussier in view of the reference of Boyd as set forth above. With regard to new claims 18-19, Boyd has been similarly applied. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ness et al. (9855979) discloses a bed divider which can pivot/rotate with respect to the lateral widthwise direction of the bed as seen for example in FIG.4c (below). 

    PNG
    media_image8.png
    344
    453
    media_image8.png
    Greyscale


Amazon’s “Pull Latch Toggle Clamp” (Amazon) discloses a loop having a dog-leg shape as seen in the figure provided below. 

    PNG
    media_image9.png
    297
    362
    media_image9.png
    Greyscale

Other references including EP 852278, Mehlhope, Sawyer, and Weinerman et al. disclose alternative various toggle clamps. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616